DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
		1. A method for a virtual stock market sharing and trading game, the method comprises the steps 	of:(A) providing a plurality of player accounts and a plurality of virtual stocks 5managed by at least one 	remote server, wherein each player account is associated with a corresponding player personal computing 	(PC) device, and wherein each player account includes a usable-funds ledger and an investment portfolio; 	(B) providing a virtual gameboard and a plurality of game actions managed by 10the remote server, wherein 	the virtual gameboard includes a loop of game spaces, and wherein each game space is associated with at least one corresponding game action from the plurality of game actions, and wherein a virtual game piece 	for each player account is situated onto a current game space from the loop of game spaces, and wherein 	the virtual 15gameboard is associated with a winning cash threshold; (C) executing a virtual dice roll for a 	specific player account with the remote server; (D) moving a virtual game piece for the specific player 	account from the current game space to a new game space in accordance to the virtual dice 20roll with the 	remote server, wherein the new game space is from the loop of game spaces; (E) executing the 	corresponding game action of the new game space with the remote server; (F) updating the usable-funds 	ledger and the investment portfolio for the 25specific player account in accordance to the corresponding 	game action of the new game space with the remote server; (G) executing a plurality of iterations for steps 	(C) through (F), wherein the specific player account for each iteration cycles through the plurality of player 	accounts; and 25(H) designating a winning player account with the remote server, if the usable- funds ledger 	of the winning player account is greater than or equal to the winning cash threshold.
		
		ii. 	The underlined limitations fall within at least three of the groupings of abstract 		ideas enumerated in the 2019 PEG: 
Fundamental economic principles or practices
Commercial or legal interactions
Managing personal behavior or relationships or interactions between people
	The claims are directed towards incentivizing the behavior of users playing a game via group agreements or contract. This is viewed by the Examiner as a fundamental economic practice, an agreement in the form of contracts, and managing personal behavior or relationships between people, which are all considered to be abstract ideas according to the 2019 guidelines. 
		Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
iii.	Although the claims recite additional limitations, such as one or more 				processors and at least one server, the said additional limitations do not integrate the 			exception into a practical application of the exception. For example, the claims require 	
		additional limitations such as an interface, memory, and display components. 
		iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite additional elements such as one or more processors, user interface, displays, or memory components, however, these viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715